Citation Nr: 1546325	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a liver disorder, claimed as liver cysts, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing at the RO on the issues on appeal in August 2010.  The Veteran also requested a hearing before the Board.  The requested hearing was conducted by the undersigned by videoconference in September 2011.  

In January 2012, the Board remanded the issues listed above for further development.  They have now been returned to the Board.

In January 2012, the Board also remanded the issues of whether the reduction of the evaluation for lung cancer from 100 percent to 30 percent, effective February 1, 2010, was proper and entitlement to service connection for basal cell carcinoma and actinic keratosis(es) in order for the RO to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1998).  Although the issue was characterized in this way in the January 2012 remand, the record reflects that, in a November 2010 rating decision, the RO reduced the rating for the Veteran's lung cancer from 100 percent to 30 percent, effective February 1, 2011.  In July 2012, the RO revised its prior reduction to 30 percent and instead assigned the Veteran an evaluation for lung cancer of 60 percent, effective February 1, 2011, and an evaluation of 100 percent, effective February 21, 2012.  The RO issued an SOC in August 2012, and the Veteran did not perfect an appeal as to these issues.  They are therefore no longer before the Board.

As will be discussed below, medical evidence of record suggests that the Veteran's claimed kidney and liver disorders may be aggravated by treatment received for his service-connected lung cancer.  Accordingly, the issues on appeal have been recharacterized as reflected on the title page.  

The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic processing systems have been reviewed in conjunction with the current appeal.  They contain VA treatment records and a July 2015 Informal Hearing Presentation relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in the adjudication of this appeal, further action on the claims is warranted.  

In January 2009, the Veteran submitted a claim of entitlement to service connection for lung cancer, liver cysts, and kidney stones, all of which he contends are related to his exposure to Agent Orange during active service in the Republic of Vietnam.  The Veteran was granted entitlement to service connection for lung cancer, effective January 16, 2009, in a June 2009 rating decision, but the remaining issues were denied.  While the Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam, liver cysts and kidney stones are not diseases deemed presumptively associated with herbicide exposure under current VA law.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).

In January 2012, the case was remanded to obtain VA and private medical records pertaining to the Veteran's kidney and liver disorders.  Records obtained during development show that beginning in March 2012, the Veteran was scheduled to begin undergoing chemotherapy and radiation treatment for his lung cancer.  A February 2012 note from the Veteran's physician states that chemotherapy includes a risk of nephrotoxicity.  Information received regarding the possible side effects of these drugs includes nephrotoxicity, abnormal blood liver enzymes, and temporary increases in blood test liver function.  Evidence of record reflects that the Veteran was treated with these drugs in March 2012.  The Veteran's private treatment records show that he has been diagnosed with and treated for liver cysts/lesions, kidney stones, urinary retention, and renal failure.  A May 2012 CT scan of the thorax revealed a fairly large calculus in the upper pole of the right kidney and a small cyst in the upper pole of the left kidney.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The Board finds that the medical evidence of records suggests that the Veteran's claimed kidney and liver disorders may be aggravated by treatment received for his service-connected lung cancer.  Given the absence of any medical opinions on these issues, the Board finds that examination and medical opinion by an appropriate examiner addressing whether these disorders could be caused or aggravated by chemotherapy for lung cancer would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The examiner should also address whether the Veteran's kidney and liver disorders could be caused by exposure to herbicides, including Agent Orange, during service.  Although the Veteran's claimed disorders are not deemed presumptively associated with herbicide exposure, service connection for a disability caused by exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

The Board also finds that the prior remand instructions pertaining to obtaining the Veteran's private treatment records have not been fully completed.  The Board is obligated by law to ensure that the AOJ complies with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2012 remand specifically instructed the AOJ to send the Veteran a request for authorization to obtain records from the private physician referenced during VA treatment in December 2006.  The January 2012 letter sent by the Columbia RO failed to include this request.  The AOJ was also instructed to "afford the Veteran an opportunity to identify or submit evidence regarding the chronicity and continuity of symptoms related to a kidney disorder, claimed as kidney stones, since service."  The January 2012 letter also failed to include this request.

Additionally, the Board notes that it has been over 3 years since private treatment records were last requested.  Because the claims are being remanded, the Veteran should be afforded notice and opportunity to provide authorization for any additional private records and evidence relevant to the issues on appeal prior to further adjudication.  

The Veteran also receives relevant treatment at the Greenville VA Outpatient Clinic (OPC), part of the Columbia VA Medical Center (VAMC).  All VA treatment records since June 2012 are potentially pertinent to the appeal and within the control of VA, and they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, while the Veteran was advised of the information and evidence necessary to substantiate a claim for service connection in a March 2009 letter, he has not been provided notice informing him of the information and evidence needed to substantiate the claims for service connection on a secondary basis.  Corrective notice should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for kidney stones and a liver disorder, to include as secondary to service-connected disability.

2.  The AOJ should obtain from the Columbia VAMC, to include the Greenville OPC, any records of evaluation and/or treatment of the Veteran dated since June 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The letter should specifically request that the Veteran provide authorization to obtain records from the private physician who provided his primary care medical treatment prior to December 2006, and note that this primary care physician is referenced in a VA treatment record dated in December 2006.

The letter must also specifically state that the Veteran should identify or submit:  (1) any additional evidence regarding the chronicity and continuity of symptoms related to a kidney disorder, claimed as kidney stones, since service, and (2) any medical treatment received since 2012 for a kidney disorder or a liver disorder.  

Copies of all correspondence to the Veteran should be associated with the claims file.

4.  If the Veteran responds to the notice provided pursuant to #3, above, the AOJ should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After steps #1-4 have been completed, schedule the Veteran for a VA examination with an appropriately qualified examiner to address the nature and etiology of his claimed kidney and liver disorders.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the electronic claims files, Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should specifically address the following questions:

(a) What are the Veteran's current diagnoses pertaining to the kidneys?  For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's active duty service or is otherwise related to any event or injury incurred in active duty service, including exposure to Agent Orange or other herbicide?

(b) For each diagnosed disorder of the kidneys, is at least as likely as not that the disorder is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected lung cancer or treatment for that service-connected disability, to include chemotherapy?  Please explain why or why not, including discussion of the Veteran's treatment with chemotherapy and radiation and the medical literature of record indicating that nephrotoxicity is a side effect of chemotherapy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(c) What are the Veteran's current diagnoses pertaining to the liver?  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset during the Veteran's active duty service or is otherwise related to any event or injury incurred in active duty service, including exposure to Agent Orange or other herbicide?

(d) For each diagnosed disorder of the liver, is at least as likely as not that the disorder is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected lung cancer or treatment for that service-connected disability, to include chemotherapy?  Please explain why or why not, including discussion of the Veteran's treatment with chemotherapy and radiation and the medical literature of record indicating that abnormal liver enzymes are a side effect of chemotherapy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

It is noted to the examiner that, as a Veteran who served in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the requested VA medical report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




